ORDER

PER CURIAM.
Barton Prince (Movant) appeals the judgment entered by the Circuit Court of St. Charles County dismissing his second Rule 24.035 motion for post-conviction relief for lack of jurisdiction and finding Movant was not abandoned by post-conviction counsel.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).